Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.

Response to Amendment
Applicants’ amendment to the specification, filed on 10/20/2021, is acknowledged. Applicants' amendment of the claims, filed on 10/20/2021, in response to the rejection of claims 1-5, 7-12 from the final office action, mailed on 07/21/2021, by amending claims 1-5, 7-8, 11, 14-17 and adding new claims 18-28, is acknowledged and will be addressed below.

Election/Restrictions
Claim 13 remain withdrawn from consideration as pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.

Claim Objections
(s) is/are objected to because of the following informalities:
(1) The “or both has a holding structure” of Claim 3 should be “or both have a holding structure”.
(2) The “or both, … , at least partially covers/cover the holding structure” of Claim 5 should be “both, … , at least partially cover the holding structure”.
(3) The “or both, … , at least partially covers the connection faces” of Claim 8 should be “both, … , at least partially cover the connection faces”.

Appropriate correction is required.

Claim interpretation
(1) In regards to the “wherein the segments are configured as annular segments” of Claim 10,
The applicants’ Fig. 1 shows the twelve annular-segment-shaped segments 20, see also the paragraph [0057]. Therefore, when a prior art has plural segments arranged in a annular form, it will be considered meeting the limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 22 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
(1) Claims 18, 22 and 25 recite “wherein the at least one plate-shaped carrier is loosely connected to the segment frame without fasteners”, thus it uses a negative limitation “without”.
When a negative limitation is recited in the claim, any negative limitation or exclusionary proviso must have basis in the original disclosure, see MPEP 2173.05(i).
However, the applicants’ specification merely discloses that “The carrier may be connected loosely to the segment support structure or by suitable further holding structure” and “The latter does not mandatorily include special fastening hardware”, they do not exclude all the fasteners. Further, the “special” of “special fastening hardware” does not include all the known fastening hardware.
Therefore, new claims raises new matter issue.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 18, 20, 22 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Claim 2 recites “wherein the plurality of segments are loosely connected to the flange or are fastened so as to be non-destructively releasable on the flange”.
The term "loosely" and “non-destructively” are relative terms which render the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the “loosely connected” and  “non-destructively releasable”.
For the purpose of examination, when two components of a prior art are not a single integral part, thus one component is detachable from the other component or one components is movable while being connected to the other component, it will be considered meeting the limitation.

plurality of segments, or both has a holding structure for mounting or for fastening, or mounting and fastening, the plurality of segments on the flange” Claim 3 is not clear, because a definition of the “mount” includes “to attach something firmly in a particular place or position” and a definition of the “fasten” includes “to become fixed to an object or surface and held firmly in position”, in other words, both terms are used in a synonym, thus it is not clear, in the claim, what difference is required between the two terms.

(3) Claim 20 recites the “wherein the segment frame comprises protrusions that extend beneath adjacent supports of the flange to shield the supports”. There is insufficient antecedent basis for this limitation in the claim.
The limitation will be examined inclusive of “the adjacent supports”.

(4) The “loosely” of Claims 18, 22 and 25 also raise the same issue as the item (1) above.
 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-12, 18-19 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adachi et al. (US 2012/0186522, hereafter ‘522).
Regarding to Claim 1, ‘522 teaches:

Rotating shaft 16 (Fig. 3, [0027], the claimed “the holding device comprising: a flange”);
That is, the connecting rods 18 connect the rotating shaft 16 and the ring 17 to each other. Hence, the conical surface-shaped space between the rotating shaft 16 and the ring 17 is divided into spaces 19 having a shape nearly one-sixth of a conical surface shape by the connecting rods 18 (Fig. 1, [0027], note a frame portion forming the space 19 formed by the rods 18 and ring 17 is a segment, and when the rods are disconnected from the rotating shaft, the frame portion is releasable, the claimed “and a plurality of segments that are releasably disposed on the flange, wherein the flange has connection faces for disposing the plurality of segments on the flange, wherein each segment of the plurality of segments comprises a segment frame supported atop the connection faces of the flange”);
Holding body 10 (Fig. 2, [0022], the claimed “and at least one plate-shaped carrier separate from the frame for receiving a plurality of substrates, and wherein the at least one plate-shaped carrier is assembled on the segment frame”).

Regarding to Claim 2,
As discussed in the claim 1 rejection above, the rods 18 and ring 17 are detachable from the shaft 16, thus the “detachably mounted” meets the “loosely nd rejection above (the claimed “wherein the plurality of segments are loosely connected to the flange or are fastened so as to be non-destructively releasable on the flange”).

Regarding to Claims 3-4,
Fig. 1 of ‘522 shows the rods 18 forming the fame portion of the space 19 are connected to the rotating shaft 16, therefore, either or both connected parts from the frame portion and the rotating shaft can be interpreted as a holding structure, such as Fig. 3 (the claimed “wherein the flange, the plurality of segments, or both has a holding structure for mounting or for fastening, or mounting and fastening, the plurality of segments on the flange” of Claim 3, “wherein the holding structure is disposed on the segment frame” of Claim 4).

Regarding to Claim 5,
As discussed in the claims 3-4 rejection above, either or both connected parts from the frame portion and the rotating shaft can be interpreted as a holding structure, thus, a connected part from the rotating shaft is covered by the rod and also is covered by the holding body depending on a view position (the claimed “wherein the at least one plate-shaped carrier, the segment frame, or both, when the at least one plate-shaped carrier is mounted by the holding device, at least partially covers/cover the holding structure”).

Regarding to Claim 7,
plate-shaped carrier is configured in multiple parts”).

Regarding to Claim 8,
Fig. 3 of ‘522 shows a connected part from the rotating shaft is covered by the rod and also the holding body partially covers the connection faces on the shaft depending on a view position, the claimed “wherein the at least one plate-shaped carrier, the segment frame, or both, when the at least one plate-shaped carrier is mounted by the holding device, at least partially covers the connection faces on the flange”).

Regarding to Claim 9,
As discussed in the claims 3-4 rejection above, either or both connected parts from the frame portion and the rotating shaft can be interpreted as a holding structure, which is a support (note Fig. 1 shows the shaft is a circular shaped plate, the claimed “wherein the flange is configured as a circular plate having supports that are assembled radially on the plate, and wherein at least the supports comprise the connection faces”). 

Regarding to Claim 10,
Fig. 1 of ‘522 shows an annular form of the holding body, same as to the applicants’ annular form, see the claim interpretation above (the claimed “wherein the segments are configured as annular segments”).


The vapor deposition apparatus 1 includes a vacuum chamber 4 (Fig. 1, [0022], the claimed “A treatment system for the treatment of substrates, the treatment system comprising: at least one treatment chamber having at least one treatment section”);
The vapor deposition apparatus 1 moreover includes six lens holding bodies 10 ( only two lens holding bodies 10 are shown in FIG. 1) disposed together with a rotating body 9 (Fig. 1, [0022], the claimed “a substrate transport device, configured for moving substrates in the treatment system, wherein the substrate transport device comprises a holding device that comprises”);
Rotating shaft 16 (Fig. 3, [0027], the claimed “a flange”);
That is, the connecting rods 18 connect the rotating shaft 16 and the ring 17 to each other. Hence, the conical surface-shaped space between the rotating shaft 16 and the ring 17 is divided into spaces 19 having a shape nearly one-sixth of a conical surface shape by the connecting rods 18 (Fig. 1, [0027], note a frame portion forming the space 19 formed by the rods 18 and ring 17 is a segment, and when the rods are disconnected from the rotating shaft, the frame portion is releasable, the claimed “and a plurality of segments that are releasably disposed on the flange, wherein the flange has connection faces for disposing the plurality of segments on the flange, wherein each segment of the plurality of segments comprises a segment frame supported atop the connection faces of the flange”);
Holding body 10 (Fig. 2, [0022], the claimed “and at least one plate-shaped carrier separate from the frame for receiving a plurality of substrates, and wherein the at least one plate-shaped carrier is detachably assembled on the segment frame”).

Regarding to Claim 12,
‘522 teaches the vapor deposition apparatus 1 includes a vacuum chamber 4 ([0022], note the vapor deposition indicates depositing a surface layer on the substrates, the claimed “wherein the at least one treatment section is a coating section for depositing a surface layer on the substrates”).

Regarding to Claims 18 and 22,
‘522 teaches Pivot shafts 31 and 32 project from the centers of the top surface 10a and bottom surface 10b, respectively, of the lens holding body 10. One pivot shaft 31 is removably inserted into a U-shaped shaft hole 33 formed in the outer peripheral surface of the rotating shaft 16, and is rotatably, axially supported in it. In contrast, the other pivot shaft 32 is removably, nonrotatably inserted into a bearing 34 formed on the ring 17 ([0031], the claimed “wherein the at least one plate-shaped carrier is loosely connected to the segment frame without fasteners” of Claims 18 and 22).

Regarding to Claims 19, 21 and 23-24,
‘522 teaches holding body 10 ([0022], the claimed “wherein the at least one plate-shaped carrier comprises a holding frame for receiving the plurality of substrates” of Claims 19 and 23, and “wherein the at least one plate-shaped carrier comprises webs that define openings for receiving the plurality of substrates” of Claims 21 and 24).

Claim Rejections - 35 USC § 103

Alternatively, Claims 1-5, 7-12, 14-15, 18-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over ‘522.
In case the applicants argue that ‘522 does not explicitly teach the rods 18 are releasable from the rotating shaft 18, thus it does not anticipate the “releasably” and “detachably” of Claims 1 and 11.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have configured that the rods are releasably or detachably attached to the flange, for the purpose of safety and easy maintenance, by sectional detaching from the rotating shaft, instead of whole body detaching from the rotating shaft.
Further, MPEP clearly guides making separable is an obvious matter, see MPEP 2144.04 V.C.

Regarding to Claims 2-5, 7-12, 18-19 and 21-24,
Claims 2-5, 7-12, 18-19 and 21-24 are alternatively rejected for substantially the same reason as the Claims 2-5, 7-12, 18-19 and 21-24 rejection with anticipation from '522 above.

Regarding to Claim 14,
plurality of segments are held in radial positions on the flange”), thus ‘522 teaches all the limitation of claim 14, except the “remotely”.

However, even if ‘522 is silent about the “remotely”, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have controlled the connection either by manual operation through an operator or automatic operation through a machine such as motor, gear, or etc. Still furthermore, even if the manual operation is performed by a request from a different place, it still reads into the “remotely”.

Regarding to Claim 15,
Claim 15 is rejected for substantially the same reason as the claims 3 and 14 rejection above.

Claims 16, 25-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over ‘522 in view of Jiang et al. (US 20130074767, hereafter ‘767).
Regarding to Claim 16,
The vapor deposition apparatus 1 moreover includes six lens holding bodies 10 (only two lens holding bodies 10 are shown in FIG. 1) disposed together with a rotating 
Rotating shaft 16 (Fig. 3, [0027], the claimed “the holding device comprising: a flange”);
That is, the connecting rods 18 connect the rotating shaft 16 and the ring 17 to each other. Hence, the conical surface-shaped space between the rotating shaft 16 and the ring 17 is divided into spaces 19 having a shape nearly one-sixth of a conical surface shape by the connecting rods 18 (Fig. 1, [0027], the claimed “wherein the flange comprises a central support plate and a plurality of elongate supports extending radially outward from the central support plate”);
Holding body 10 (Fig. 2, [0022], the claimed “and a plate-shaped carrier for receiving a plurality of substrates, the plate-shaped carrier is detachably assembled on the segment frame”).

‘522 teaches the ring 17 ([0027]), which can be interpreted as a single segment, thus ‘522 teaches all of the claimed “andPage 6 - AMENDMENT AND RESPONSE TO FINAL OFFICE ACTION...; Serial No. 16/405,699a plurality of segments, wherein each segment of the plurality of segments comprises: a segment frame”, except the “plurality”.

However, as the MPEP clearly guides in 2144.04 V.C, making separable is an obvious matter. 
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have formed the ring, with plural 

‘522 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 16: (16A) and wherein each support of the plurality of elongate supports comprises a pair of upward-facing connection faces extending from opposed lateral sides of each support,
(16B) projections extending from the segment frame and that are releasably disposed on the upward-facing connection faces of the plurality of elongate supports.

‘767 is analogous art in the field of film forming apparatus (title). ‘767 teaches the support member attachment portion is fixed to the support member 50 by bolt-threading, welding, or the like (Fig. 3, [0072], note fixing one component to the other component means a surface of the one component is overlapped on a surface of the other component).

    PNG
    media_image1.png
    402
    412
    media_image1.png
    Greyscale


Consequently, even if ‘522 does not explicitly teach the connection between the rod and one segment of the modified ring formed of multiple segments, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have connected one segment of the modified ring with the rods by overlapping a surface of the one segment of the modified ring on/below and a surface of the rods.
Therefore, it is obvious that each of the rods would have a pair of upward-facing connection faces extending from opposed lateral sides of each support and the segment of the modified ring also would have a projection extending from the segment and releasably disposed on the upward-facing connection faces (this reads into the limitations of 16A-16B).

Regarding to Claims 25-26 and 28,
Claims 25-26 and 28 are rejected for substantially the same reason as the Claims 18-19 and 21 rejection above.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over ‘522 and ‘767, as being applied to Claim 16 rejection above, further in view of Becker (US 3396696, hereafter ‘696).
Regarding to Claim 17,
Because of the dome shape of ‘522, ‘522 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
segment frame are planar and parallel to each other.

‘696 is analogous art in the field of film forming apparatus (title). Figs. 2 and 3 of ‘696 show the disc 39 and the yoke 63 are planar and parallel to each other.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have rearranged the rods and ring parallel to the rotating shaft, for its suitability as a known arrangement with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. See MPEP 2144.07.
Further, MPEP also clearly guides rearrangement of parts is an obvious matter, see MPEP 2144.04 VI.C.

Allowable Subject Matter
Claims 20 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicants’ arguments filed on 10/20/2021 have been fully considered but they are not persuasive under previous grounds of the rejection and also not convincing in light of the new ground of rejection above.

In regards to the 35USC102 rejection of Claim 1, the applicants argue that ‘522 does not teach the amended feature of Claims 1 and 11, see pages 10-12.
The argument is found not persuasive.
The examiner maintains ‘522 clearly teaches the feature, because of different interpretation to ‘522, as discussed in the claims 1 and 11 rejection above, in other words, the limitations are still read into the different mapping of ‘522. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/AIDEN LEE/           Primary Examiner, Art Unit 1718